IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-50535
                          Summary Calendar


SHARON SHORT,

                                            Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-96-CV-733
                       - - - - - - - - - -

                            July 19, 1999

Before EMILIO M. GARZA, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Sharon Short appeals the district court’s affirmance of the

Social Security Commissioner’s decision to deny her Social

Security disability benefits.   She argues that the administrative

law judge (ALJ) erred with respect to the weight accorded Short’s

treating physician, failed to pose a complete hypothetical to the

vocational expert, and failed to articulate the standard to

evaluate her subjective complaints of pain and reasoning

underlying his credibility determination did not properly


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50535
                                -2-



consider the report of the psychologist who conducted one of the

psychiatric evaluations.

     We review the ALJ’s decision to deny benefits by determining

(1) whether the ALJ applied the correct legal standards, and

(2) whether his decision is supported by substantial evidence.

Falco v. Shalala, 27 F.3d 160, 162 (5th Cir. 1994).   Our review

of the record reveals that the ALJ applied the correct legal

standards, and his decision was based upon substantial evidence.

Ripley v. Chater, 67 F.3d 552, 556 (5th Cir. 1995).   To the

extent that the ALJ’s findings conflicted with the treating

physician’s opinions, good cause had been shown for according

less weight to the treating physician’s opinion.   The ALJ

incorporated all the restrictions reasonably recognized by the

ALJ and thus could rely upon the testimony and conclusions of the

vocational expert.   Bowling v. Shalala, 36 F.3d 431, 436 (5th

Cir. 1994).   The district court therefore properly affirmed the

Commissioner’s decision to deny Short Social Security benefits.

     AFFIRMED.